                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                            5    Facsimile:    (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Defendants Bank of America, N.A.
                                                                 and Federal Home Loan Mortgage Corporation
                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                      DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 LAS VEGAS DEVELOPMENT GROUP, LLC,                    Case No.: 2:15-cv-01394-RFB-CWH
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 a Nevada limited liability company,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                              Plaintiff,
                                                            13

                                                            14   vs.
                                                                                                                      STIPULATED JUDGMENT
                                                            15   COLFIN AI-NV 2, LLC, a Delaware limited
                                                                 liability company; BANK OF AMERICA, N.A.,
                                                            16   a National Banking Association, as successor by
                                                                 merger to BAC HOME LOANS SERVICING,
                                                            17   LP; MTC FINANCIAL, INC., a California
                                                            18   corporation; JOHN VIDA, an individual;
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            19   CORPORATION,         a   federally    chartered
                                                                 corporation; ELMER S. CASTRO, an individual;
                                                            20   JFK FINANCIAL, INC., a Nevada Corporation;
                                                                 DOE individuals I through XX; and ROE
                                                            21   CORPORATONS I through XX,
                                                            22
                                                                              Defendants.
                                                            23
                                                                          Plaintiff Las Vegas Development Group, LLC (Plaintiff), Defendant Bank of America, N.A.
                                                            24
                                                                 (Bank of America), Federal Home Loan Mortgage Corporation (Freddie Mac), ColFin AI-NV 2
                                                            25
                                                                 (ColFin), and MTC Financial Inc. dba Trustee Corps (MTC Financial), by and through their
                                                            26
                                                                 counsel of record, stipulate and agree as follows:
                                                            27

                                                            28

                                                                 51075470;1
                                                            1             1.    This matter relates to real property located at 5904 Buena Tierra Street, North Las

                                                            2    Vegas, Nevada 89031 (the Property) and more specifically described in a deed of trust recorded on

                                                            3    February 1, 2005 as instrument number 20050201-0001342 (the Deed of Trust), which Deed of

                                                            4    Trust secured the repayment of a promissory note (the promissory note and the Deed of Trust

                                                            5    together are the “Loan”).

                                                            6             2.    On November 2, 2009, as a result of a lien for unpaid HOA assessments, Nevada

                                                            7    Association Services, Inc. (the HOA Trustee), as agent for Fiesta Del Norte Homeowners

                                                            8    Association (the HOA), recorded a Foreclosure Deed Upon Sale as instrument number
                                                            9    200911020003473 (the HOA Foreclosure Deed). The HOA Foreclosure Deed states that the

                                                            10   Property was sold to the HOA at an HOA Foreclosure Sale conducted on October 9, 2009 (the HOA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Sale).
                      LAS VEGAS, NEVADA 89134




                                                            12            3.    The HOA subsequently conveyed its interest in the Property to Plaintiff via a
AKERMAN LLP




                                                            13   Quitclaim Deed recorded on March 31, 2011 as instrument number 201103310003134.

                                                            14            4.    An assignment of the Deed of Trust to Freddie Mac was executed on October 1,

                                                            15   2011, and recorded on October 26, 2011 as instrument number 20111026-0001256.

                                                            16            5.    As a result of the borrower defaulting his obligation to repay the Note secured by the

                                                            17   Deed of Trust, Freddie Mac caused the Deed of Trust to be foreclosed at a foreclosure sale where

                                                            18   Freddie Mac acquired title to the Property. A Trustee's Deed was recorded against the Property on

                                                            19   October 26, 2011 as instrument number 20111026-0001257. The Trustee's Deed states that the

                                                            20   Property was sold to Freddie Mac at a Deed of Trust foreclosure sale conducted on September 23,

                                                            21   2011 (the Deed of Trust Sale).

                                                            22            6.    Freddie Mac conveyed the Property to Elmer S. Castro as reflected by the Grant Deed

                                                            23   recorded on February 21, 2012 as instrument number 20120221-0002546.

                                                            24            7.    Elmer S. Castro conveyed the Property to ColFin as reflected by the Grant, Bargain,

                                                            25   Sale Deed recorded on February 14, 2014 as instrument number 201402140001321.

                                                            26            8.    On June 5, 2015, Plaintiff filed a lawsuit for quiet title in the Eighth Judicial District

                                                            27   Court in Clark County, Nevada, Case No. A-15-719507-C, which was subsequently removed to the

                                                            28

                                                                 51075470;1
                                                            1    United States District Court for the District of Nevada, case number 2:15-cv-01394 (collectively, all

                                                            2    claims in this lawsuit between Plaintiff, Bank of America, Freddie Mac, ColFin, and MTC Financial

                                                            3    are the Quiet Title Action).

                                                            4             9.     Plaintiff, Bank of America, Freddie Mac, ColFin, and MTC Financial have entered

                                                            5    into a confidential settlement agreement, which settles any and all claims between them in the Quiet

                                                            6    Title Action. This stipulation and order applies to the matters addressed in this particular case,

                                                            7    including but not limited to the Loan, the Property, the HOA Sale, the Deed of Trust Sale, and any

                                                            8    claims or issues which were or could have been brought in the Litigation and has no relevance to any
                                                            9    other matter.   Specifically, this stipulation does not apply to other matters involving different

                                                            10   properties or any separate continuing contractual and/or equitable obligations that may currently
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   exist between or among the Parties, including, for example, existing loans encumbering other
                      LAS VEGAS, NEVADA 89134




                                                            12   property or any other banking, credit card, or investment relationship with Plaintiff, Freddie Mac, or
AKERMAN LLP




                                                            13   MTC Financial.

                                                            14            10.    The claims herein against JFK Financial, Inc. were previously dismissed pursuant to a

                                                            15   Minute Order dated August 15, 2016 [ECF #112], as amended pursuant to Minute Order dated

                                                            16   September 29, 2017 [ECF #117].

                                                            17            11.    Defendants, John Vida and Elmer S. Castro, have neither answered nor appeared

                                                            18   herein. The Plaintiff’s claims against said Defendants have been rendered moot by the remaining

                                                            19   parties’ settlement. As such, Plaintiff voluntarily dismisses its claims against said Defendants.

                                                            20            12.    The Deed of Trust survived and was not extinguished in any capacity by the HOA

                                                            21   Sale. The Deed of Trust remained a valid encumbrance against the Property following the recording

                                                            22   of the HOA Foreclosure Deed.

                                                            23            13.    At the time Plaintiff obtained its interest in the Property, Plaintiff's interest in the

                                                            24   Property was subject to the Deed of Trust.

                                                            25            14.    Plaintiff's interest in the Property was subsequently extinguished by the Deed of Trust

                                                            26   Sale.

                                                            27

                                                            28

                                                                 51075470;1
                                                            1             15.   Therefore, the chain of title conveyed from Freddie Mac through Elmer S. Castro, and

                                                            2    then to ColFin is the chain of title that controls and reflects the current record owner of the Property.

                                                            3    The current record owner, SRP SUB, LLC received ownership through ColFin, and is a successor in

                                                            4    interest to ColFin's ownership rights.

                                                            5             16.   ColFin and its successors to title are therefore the proper owners of the Property, and

                                                            6    SUB SRP, LLC is the record owner of the Property, and is entitled to both maintain its ownership

                                                            7    rights and possession rights to the Property.

                                                            8             DATED this 10th day of December, 2019.
                                                            9
                                                                 AKERMAN LLP                                           ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            10
                                                                 /s/ Tenesa S. Powell                                   /s/ Timothy E. Rhoda
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 DARREN T. BRENNER, ESQ.                               ROGER P. CROTEAU, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Nevada Bar No. 8386                                   Nevada Bar No. 4958
                                                                 TENESA S. POWELL, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 12488                                  Nevada Bar No. 7878
AKERMAN LLP




                                                            13   1635 Village Center Circle, Suite 200                 9120 West Post Road, Suite 100
                                                                 Las Vegas, Nevada 89134                               Las Vegas, Nevada 89148
                                                            14
                                                                 Attorneys for Bank of America, N.A.                   Attorneys for Plaintiff Las Vegas Development
                                                            15   and Federal Home Loan Mortgage Corporation            Group, LLC
                                                                 HUTCHINSON & STEFFEN, LLC                             BURKE, WILLIAMS & SORENSEN, LLP
                                                            16                                                         KOLESAR & LEATHAM
                                                                 /s/ Todd W. Prall
                                                            17   TODD W. PRALL, ESQ.                                   /s/ Richard J. Reynolds
                                                                 Nevada Bar No. 9154                                   RICHARD J. REYNOLDS, ESQ.
                                                            18   10080 W. Alta Drive, Suite 200                        Nevada Bar No. 11864
                                                                 Las Vegas, Nevada 89145                               1851 East First Street, Suite 1550
                                                            19                                                         Santa Ana, CA 92705
                                                                 Attorneys for Colfin AI-NV 2, LLC
                                                            20                                                         MICHAEL R. BROOKS, ESQ.
                                                                                                                       Nevada Bar No. 7287
                                                            21                                                         400 S. Rampart Blvd., Suite 400
                                                                                                                       Las Vegas, NV 89145
                                                            22
                                                                                                                       Attorneys for MTC Financial, Inc.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 51075470;1
                                                            1                                                   ORDER

                                                            2             Based on the above stipulation between Plaintiff, Bank of America, Freddie Mac, ColFin,

                                                            3    and MTC Financial, and good cause appearing,

                                                            4             IT IS ORDERED that the Deed of Trust recorded against the Property was not extinguished,

                                                            5    impaired, or otherwise affected by the HOA Sale conducted by the HOA Trustee, on behalf of the

                                                            6    HOA, or the recording of the HOA Foreclosure Deed.

                                                            7             IT IS FURTHER ORDERED that Plaintiff's interest in the Property was subsequently

                                                            8    extinguished by the Deed of Trust Sale.
                                                            9             IT IS FURTHER ORDERED that SRP SUB, LLC is the record owner of the Property and
                                                            10   is entitled to maintain its ownership rights and possession rights to the Property.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            IT IS FURTHER ORDERED that this STIPULATION AND ORDER may be recorded in
                      LAS VEGAS, NEVADA 89134




                                                            12   the Official Records of Clark County, Nevada in accordance with the rules of the Recorder's Office.
AKERMAN LLP




                                                            13            IT IS FURTHER ORDERED that this Order constitutes the final judgment of this Court,
                                                            14   resolving all claims between Plaintiff, Bank of America, Freddie Mac, ColFin, and MTC Financial
                                                            15   in this case with prejudice, each party to bear its own fees and costs.
                                                            16            IT IS FURTHER ORDERED that Plaintiffs’ claims against Defendants, John Vida and
                                                            17   Elmer S. Castro, are voluntarily dismissed with prejudice.
                                                            18            IT IS FURTHER ORDERED that the Lis Pendens recorded by Plaintiff on June 8, 2015 as

                                                            19   instrument number 20150608-0002449 is hereby expunged.

                                                            20            IT IS FURTHER ORDERED that, all claims at issue herein having been resolved, the

                                                            21   instant matter shall be CLOSED.

                                                            22            DATED this11th            December
                                                                                     ______ day of _________________, 2019.

                                                            23
                                                                                                                    ________________________________
                                                            24                                                      RICHARD    F. BOULWARE, II
                                                                                                                         ______________________________
                                                            25                                                      UNITED
                                                                                                                         U.S.STATES  DISTRICT
                                                                                                                              DISTRICT         JUDGE
                                                                                                                                       COURT JUDGE
                                                                                                                    DATED this
                                                            26

                                                            27

                                                            28

                                                                 51075470;1
